MEMORANDUM **
Francisco Duran-Estrada appeals from the 40-month sentence imposed following his guilty-plea conviction for illegal reentry, in violation of 8 U.S.C. § 1326, and being an illegal alien in possession of a firearm, in violation of 18 U.S.C. § 922(g)(5). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Duran-Estrada contends that the district court committed procedural error by failing to adequately explain his sentence and that the sentence is substantively unreasonable because it is greater than necessary in light of his personal circumstances. We conclude that the district court did not commit procedural error and that the sentence imposed is substantively reasonable. See United States v. Stoterau, 524 F.3d 988, 999-1002 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.